In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Luciano, J.), dated December 4, 1992, which granted the defendant Michael Giordano’s motion for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the order is affirmed, with costs.
The plaintiff Charlene Ann Morrelli was allegedly injured when she was thrown by a horse she was riding in a corral owned by the defendant Michael Giordano and struck a tree. Being thrown is a danger inherent in the sport of horseback riding (see, Turcotte v Fell, 68 NY2d 432). In addition, the trees were open and obvious and the presence of trees in the corral was not unreasonable (see, Hoffman v City of New York, 172 AD2d 716; Scaduto v State of New York, 86 AD2d 682, affd 56 NY2d 762). Sullivan, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.